 Case 1:19-cv-03485-FB-RML Document 1 Filed 06/12/19 Page 1 of 3 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 SURGICORE OF JERSEY CITY, LLC,

                                Plaintiff,

        vs.
                                                                Civil Action No. _______
 ANTHEM LIFE & DISABILITY INSURANCE,

                               Defendant.




                                    NOTICE OF REMOVAL

       Without waiving any defenses, Defendant Anthem Life & Disability Insurance Company

(“Defendant” or “Anthem”) hereby removes this civil action, pending in the Supreme Court of the

State of New York, County of Queens, Index No. 706811/19 (the “State Court Action”), to the

United States District Court of the Eastern District of New York, pursuant to 28 U.S.C. §§ 1441

and 1446, as amended, and in accordance with 28 U.S.C. § 1332, on the following grounds:

       1.      Plaintiff Surgicore of Jersey City (“Plaintiff”) commenced the State Court Action

against Defendant by filing a complaint in the Supreme Court of the State of New York, County

of Queens on or about April 8, 2019 (the “Complaint”).

       2.      Defendant was served with the Summons and Complaint on May 13, 2019.

       3.      Defendant is timely filing this Notice of Removal within thirty (30) days of the

receipt of the Summons, in accordance with 28 U.S.C. § 1446(b).

       4.      Diversity jurisdiction exists in this matter pursuant to 28 U.S.C. § 1332, which

provides that the district court has original jurisdiction of “all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

(1) citizens of different States….” 28 U.S.C. § 1332(a). Plaintiff, a citizen of the State of New


                                                 1
 Case 1:19-cv-03485-FB-RML Document 1 Filed 06/12/19 Page 2 of 3 PageID #: 2



Jersey, seeks damages in excess of $97,973.80 from Defendant, a citizen of the State of New York.

This Court has original subject matter jurisdiction over the entire action under 28 U.S.C. § 1441(b)

and (c), which provide for removal of any civil action based on diversity of citizenship, and allow

removal of an entire case even when removable claims are joined with non-removable claims.

          5.    Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district corresponding to the place where the State Court

Action is pending.

          6.    Removal of this case to the United States District Court for the Eastern District of

New York does not constitute a waiver by Defendant of its rights to seek dismissal of this lawsuit.

          7.    As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders are

annexed hereto. (See Exhibit A).

          8.    As required by 28 U.S.C. § 1446(d), Defendant will provide written notice of this

Notice of Removal to counsel of record for Plaintiff and will promptly file a copy of this Notice

of Removal with the Clerk of the Supreme Court of the State of New York, County of Queens.

(See Exhibit B).

   THIS CASE IS REMOVABLE BECAUSE IT MEETS ALL REQUIREMENTS FOR
                      DIVERSITY OF CITIZENSHIP

          9.    As set forth in Paragraph 4 of this Notice of Removal, Plaintiff is a health service

provider licensed to practice in the State of New Jersey, with a principal place of business in New

Jersey. See Compl. ¶ 4. Upon information and belief, Plaintiff is a citizen of the state of New

Jersey.

          10.   As set forth in Paragraph 4 of this Notice of Removal, Anthem is a New York

corporation, with its principal place of business located in New York, New York. See Compl. ¶

3. Anthem is a citizen of the state of New York and is not a citizen of the state of New Jersey.



                                                 2
 Case 1:19-cv-03485-FB-RML Document 1 Filed 06/12/19 Page 3 of 3 PageID #: 3



       11.     Plaintiff specifically alleges damages in the amount of $97,973.80. See Compl. ¶

18. Thus, the amount in controversy, exclusive of interest and costs, exceeds the sum or value of

$75,000.

       12.     Based on the foregoing, the action is a civil action over which this District Court

would have original jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff is diverse from all

defendants and the amount in controversy exceeds $75,000, and which therefore may be removed

to this District Court pursuant to 28 U.S.C. § 1441.

       13.     By reason of the foregoing, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1332. As an action of a civil nature involving citizens of different states

with an amount in controversy in excess of $75,000, this action may be removed to this Court

pursuant to 28 U.S.C. § 1441(b) and (c).

       14.     To the extent that any claim at issue in this action does not meet the requirements

of 28 U.S.C. § 1332, this Court has supplemental jurisdiction over any otherwise non-removable

claims or causes of action and may determine all issues therein.

       WHEREFORE, Defendant prays this Court will remove this action from the Supreme

Court of the State of New York, County of Queens, and requests that further proceedings be

conducted in this Court as provided by law.

Dated: New York, New York
       June 12, 2019                                   Respectfully submitted,

                                                       TROUTMAN SANDERS LLP

                                              By:      /s/ Stephen J. Steinlight
                                                       Stephen J. Steinlight
                                                       875 Third Avenue
                                                       New York, NY 10022
                                                       Telephone: (212) 704-6008
                                                       Stephen.Steinlight@troutmansanders.com




                                                 3
